 Case: 4:17-cv-02425-DDN Doc. #: 14 Filed: 07/22/20 Page: 1 of 9 PageID #: 765




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


LANCE MURRAY,                                       )
                                                    )
                        Petitioner,                 )
                                                    )
              v.                                    )          No. 4:17 CV 2425 DDN
                                                    )
TROY STEELE,                                        )
                                                    )
                        Respondent.                 )


                                          MEMORANDUM
        This matter is before the Court upon the petition of Missouri state prisoner Lance Murray
for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Both parties have consented to the
exercise of plenary authority by a United States Magistrate Judge under 28 U.S.C. § 636(c). For
the reasons set forth below, the petition for a writ of habeas corpus is denied.
                                           BACKGROUND
        On October 23, 2013, in the Circuit Court of the City of St. Louis, a jury found petitioner
guilty of robbery in the first degree, armed criminal action, and tampering with a motor vehicle
in the first degree. On December 13, 2013, the court sentenced petitioner to a total of 20 years
confinement in the Missouri Department of Corrections.
        Petitioner directly appealed and the Missouri Court of Appeals affirmed the circuit court's
judgment. State v. Murray, 469 S.W.3d 921 (Mo. Ct. App. 2015). Petitioner then filed a motion
for post-conviction relief pursuant to Missouri Supreme Court Rule 29.15. The circuit court
denied the motion without a hearing and the Court of Appeals affirmed. Murray v. State, 511
S.W.3d 442 (Mo. Ct. App. 2017).
        The Missouri Court of Appeals, in its opinion affirming the denial of post-conviction
relief, set out the facts indicated by the trial court record thus:
                                      BACKGROUND
               On December 15, 2012 at approximately 2:00 p.m., a male suspect entered
        the White Castle located on Herbert Avenue in the City of St. Louis. The male
        suspect jumped over the counter and pointed his gun at a White Castle employee.
        He demanded money from the cash register, and the White Castle employee
Case: 4:17-cv-02425-DDN Doc. #: 14 Filed: 07/22/20 Page: 2 of 9 PageID #: 766




    complied. The suspect fled the scene in a purple van. The entire robbery—which
    lasted just a few minutes—was recorded by the White Castle's surveillance
    system.

            The police were summoned to the scene of the crime and conducted an
    investigation. Detective Thomas Meyer (“Detective Meyer”) reviewed the
    surveillance footage and discovered the suspect was wearing dark clothing,
    distinctive shoes, and a bandana covered his face below the eyes. Detective Meyer
    also interviewed several of the White Castle employees who were present during
    the robbery. Victoria Tanksley (“Tanksley”), a White Castle employee, witnessed
    the robbery from a just a few feet away and saw the suspect's eyes and forehead.

           That same afternoon, shortly after the robbery and in a nearby
    neighborhood, Ashley Burnett (“Burnett”) saw a man park a purple van in the
    middle of her street and get into a gray, four-door car. Upon witnessing this
    unusual behavior, Burnett called the police. Burnett informed the police that she
    recognized the man as someone who worked at a nearby business.

            Detective Meyer proceeded to Burnett's street and upon arrival found the
    gray, four-door car matching Burnett's description. As Detective Meyer
    approached the vehicle, the male suspect exited. Detective Meyer recognized the
    suspect was wearing the same distinctive shoes as appeared on the White Castle
    surveillance footage. Detective Meyer arrested the suspect—Movant—for the
    robbery of the White Castle, and found $102 in Movant's pocket.

           Upon arriving at the police station, Detective Meyer informed Movant that
    there was surveillance footage depicting his face, and that he was preparing a
    photographic line-up to show to witnesses. Movant immediately retorted: “This is
    bullsh*t. I want to go to court tonight. They couldn't see my face. I had it
    covered.”

            Detective Meyer prepared a six-person photographic lineup to show both
    Burnett and Tanksley. The photographic lineup was comprised of Movant's
    photograph and photographs of people with similar characteristics. Before
    presenting the photographic lineup individually to Burnett and Tanksley,
    Detective Meyer informed both witnesses that the suspect may or may not be in
    the lineup, and that they were not obligated to pick anyone. Tanksley identified
    Movant as the man who had robbed the White Castle both in the photographic
    lineup and in court, stating that she recognized him because of his distinctive
    forehead. Similarly, Burnett identified Movant in the photographic lineup and in
    court as the man whom she saw park and exit the purple van and then enter the
    gray, four-door car on her street.

            At trial, Detective Meyer testified that he believed Movant was the robber
    at the time he presented said lineups, and that it was possible he could have
    subconsciously given some signal to either witness to choose Movant's

                                            2
 Case: 4:17-cv-02425-DDN Doc. #: 14 Filed: 07/22/20 Page: 3 of 9 PageID #: 767




       photograph. However, Detective Meyer also testified that he did not provide any
       explicit indication to Burnett or Tanksley who they should choose from the
       photographic lineup.

511 S.W.3d at 444-45.


              PETITIONER’S GROUNDS FOR FEDERAL HABEAS RELIEF
       In his federal habeas petition, petitioner alleges the following grounds for relief:
(1)    The trial court erred by accepting petitioner’s waiver of counsel and allowing him to
proceed pro se (Doc. 1 at 5).

(2)     Petitioner’s direct appeal counsel rendered constitutionally ineffective assistance by
failing to challenge the in-court and out-of-court identifications made by two witnesses for the
State at trial. (Id. at 6.)

(3)    The trial court erred by appointing petitioner’s court-appointed public defender as
standby counsel after the court gave petitioner leave to represent himself. (Id. at 8).

(4)    The trial court erred by prohibiting petitioner from exercising his right to free speech
during the presentation of his case and by prohibiting petitioner’s standby counsel from speaking
on behalf of petitioner. (Id. at 10.)

(5)     The trial court erred in failing to advise petitioner to move for an acquittal at the close of
the State’s evidence and at the close of all the evidence. (Doc. 13 at 21.)

(6)    The trial court erred in failing to generally advise petitioner about Batson issues. Batson
v. Kentucky, 476 U.S. 79 (1986). (Id.)



                          EXHAUSTION AND PROCEDURAL BAR
       State prisoners are required to exhaust their state law remedies before seeking relief
under 28 U.S.C. § 2254. See 28 U.S.C. § 2254(b)(1)(A). If a prisoner “has the right under the
law of the State to raise, by any available procedure, the question presented,” he has not
exhausted his state law remedies. 28 U.S.C. § 2254(c).             In Missouri, an appeal to the
intermediate state appellate court sufficiently exhausts state remedies for those grounds to permit
federal habeas review of those grounds. See Mo. Sup. Ct. R. 83.04; Randolph v. Kemma, 276
F.3d 401, 404 (8th Cir. 2002).
       It is not sufficient for a petitioner to simply have no remaining procedure for bringing a
ground to the state court. Humphrey v. Cady, 405 U.S. 504, 516 (1972); Anderson v. Harless,

                                                  3
 Case: 4:17-cv-02425-DDN Doc. #: 14 Filed: 07/22/20 Page: 4 of 9 PageID #: 768




459 U.S. 4, 6 (1982). A petitioner must also have fairly presented the substance of each federal
ground to the state trial and appellate courts. Anderson v. Harless, 459 U.S. at 6. If a petitioner
has not fairly presented the claim and has no remaining state procedure available for doing so,
any such ground for federal habeas relief generally is barred from being considered by the
federal courts. Grass v. Reitz, 643 F.3d 579, 584 (8th Cir. 2011); King v. Kemma, 266 F.3d 816,
821 (8th Cir. 2001) (en banc). This doctrine of procedural bar applies whether the default
occurred at trial, on appeal, or during state court collateral attack. See Murray v. Carrier, 477
U.S. 478, 490-92 (1986).
       A petitioner may overcome the procedural bar only by demonstrating either (1) that there
is a legally sufficient cause for the default and actual prejudice resulting from it, or (2) that the
failure to review the ground would result in a “fundamental miscarriage of justice.” Coleman v.
Thompson, 501 U.S. 722, 750 (1991). To establish cause for a procedural default, petitioner
must demonstrate that some objective factor external to his case impeded his efforts to comply
with the state procedural requirements. Id. at 750-53. Petitioner may, for example, satisfy the
cause requirement by showing that attorney error or oversight rose to the level of ineffective
assistance of counsel in violation of the Sixth Amendment. Carrier, 477 U.S. at 488-89.
However, this avenue is precluded, and a procedural default will not be excused when petitioner
fails to raise the asserted ineffective assistance claim in his first post-conviction proceeding.
Bailey v. Mapes, 358 F.3d 1002, 1004 (8th Cir. 2004).
       In his direct appeal from his conviction and sentences, petitioner failed to raise his federal
habeas grounds 3, 4, 5, and 6. The failure to bring these claims on appeal constitutes a default
that gives rise to an adequate and independent state procedural bar to review. Sweet v. Delo, 125
F.3d 1144, 1149-50 (8th Cir. 1997). Therefore, for a federal court review to proceed, petitioner
must show good cause and actual prejudice under Murray v. Carrier, 477 U.S. 478 (1986).
Petitioner has failed to do so here. Petitioner has also failed to show that this Court’s failure to
consider the defaulted grounds would result in a miscarriage of justice. Such a miscarriage of
justice would exist if petitioner presented new evidence of actual innocence showing “it is more
likely than not that no reasonable juror would have convicted the petitioner.” McQuiggin v.
Perkins, 569 U.S. 383, 395 (2013).        Here, petitioner has not presented evidence of actual
innocence or demonstrated that a jury would have been unreasonable in finding him guilty.
Accordingly, petitioner’s federal habeas grounds 3, 4, 5, and 6 are procedurally barred and will

                                                 4
 Case: 4:17-cv-02425-DDN Doc. #: 14 Filed: 07/22/20 Page: 5 of 9 PageID #: 769




not be considered on their merits in this proceeding. The Court will proceed on federal habeas
grounds 1 and 2.
                                  STANDARD OF REVIEW
       The Antiterrorism and Effective Death Penalty Act provides that federal habeas relief
may not be granted unless the state court adjudication:
   (1) resulted in a decision that was contrary to, or involved an unreasonable application of,
       clearly established Federal law, as determined by the Supreme Court of the United States;
       or,
   (2) resulted in a decision that was based on an unreasonable determination of the facts in
       light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d)(1)-(2).
       A state court’s decision is contrary to clearly established federal law if it “arrives at a
conclusion opposite to that reached by [the] Court on a question of law or … decides a case
differently than [the] Court has on a set of materially indistinguishable facts.” Thaler v. Haynes,
130 S. Ct. 1171, 1174 (2010). This standard is difficult to meet because habeas corpus “is a
guard against extreme malfunctions in the state criminal justice systems, not a substitute for
ordinary error correction through appeal.” Harrington v. Richter, 131 S. Ct. 770, 786 (2011).
Review under § 2254(d)(1) is limited to the record before the state court that adjudicated the
claim on the merits. Callen v. Pinholster, 563 U.S. 170, 182-83 (2011). Determination of
factual issues made by a state court “shall be presumed to be correct,” and the petitioner must
rebut “the presumption of correctness by clear and convincing evidence.” 28 U.S.C. §
2254(e)(1).


                                         DISCUSSION
A. Ground 1
       Petitioner alleges in Ground 1 that the trial court abused its discretion by accepting his
waiver of counsel and allowing him to proceed pro se. In support of this allegation, petitioner
argues that he was not competent to proceed pro se, that when he waived counsel he was under
mental duress due to his relationship with his appointed counsel, and that he had no knowledge
or understanding of trial procedures. (Doc. 1 at 7.) Petitioner also argues that the trial court
erred in not adequately advising him of possible defenses and not reinstating his counsel after he



                                                5
 Case: 4:17-cv-02425-DDN Doc. #: 14 Filed: 07/22/20 Page: 6 of 9 PageID #: 770




“demonstrated misunderstandings about the conduct of a trial.”           (Id. at 16.)   This Court
disagrees.
       The standard for waiving the right to counsel under the Sixth Amendment is that the
waiver is voluntary, intelligent, and knowing. United States v. Keiser, 578 F.3d 897, 902 (8th
Cir. 2009). This standard is met “if the trial court specifically informed the defendant of the
dangers and disadvantages of self-representation, or if the entire record evidences the defendant
knew and understood the disadvantages. An on-the-record colloquy exploring the dangers of
self-representation is recognized as the preferred method of substantiating a waiver’s reliability.”
Id.; Faretta v. California, 422 U.S. 806, 807, 835 (1975).
       Here, the trial court examined petitioner under oath. During this examination, the trial
court strongly advised petitioner against proceeding pro se. (Doc. 1, Ex. 10 at 3.) The trial court
informed petitioner that if he proceeded pro se, he would not receive assistance besides being
able to watch the White Castle surveillance video. (Id. at 2.) This included a warning about the
importance of having jury instructions, that the rules of procedure and evidence applied to
petitioner, such as making proper objections and that certain issues would be lost if not raised,
and that petitioner would not receive help from the court or the prosecutor. (Id. at 3-4.)
Petitioner confirmed that he understood the dangers and still wanted to represent himself. (Id. at
4-5.) Additionally, the trial court inquired about petitioner’s mental health, reviewed the range
of punishment for the charged crimes, confirmed that petitioner was literate and had a twelfth-
grade education, and on numerous occasions, asked petitioner if he still wanted to represent
himself. (Doc. 1, Ex. 10 at 4; Doc. 13 at 5, 10.)
       The trial court’s on-the-record colloquy was thorough, explored the dangers of self-
representation, and demonstrated that petitioner was familiar with the trial process and did not
suffer from duress or a mental incapacity. Thus, petitioner’s waiver of his right to counsel was
voluntary, intelligent, and knowing. The trial court did not have the discretion to override this
waiver. State v. Black, 223 S.W.3d 149, 154 (Mo. 2007) (“A trial court has no discretion to force
an attorney upon a defendant who validly waives his right to counsel.”) Nor did that court have
a duty to advise petitioner of specific legal defenses. (See Id.)       Further, “[t]echnical legal
knowledge” is not relevant to the determination as to whether petitioner’s exercise of his right to
defend himself was made knowingly. Faretta, 422 U.S. at 836. Petitioner’s arguments in



                                                    6
 Case: 4:17-cv-02425-DDN Doc. #: 14 Filed: 07/22/20 Page: 7 of 9 PageID #: 771




Ground 1 are without merit. Accordingly, the trial court did not err in accepting petitioner’s
waiver of counsel and allowing petitioner to proceed pro se.


B. Ground 2
       Petitioner argues in ground 2 that the post-conviction motion court erred by denying his
claim that his direct appeal counsel rendered constitutionally ineffective assistance for failing to
challenge the admissibility of two eyewitnesses at trial without conducting an evidentiary
hearing. (Doc. 1, Ex. 2 at 1.) This Court must give deference to the state court's decision unless
it is “contrary to, or involved an unreasonable application of, clearly established Federal law” or
rests on “an unreasonable determination of the facts in light of the evidence presented in the
State court proceeding.” 28 U.S.C. § 2254(d). Petitioner's ground 2 is without merit.
       There is overwhelming evidence of petitioner's guilt.         He was identified by three
eyewitnesses and made self-incriminating statements to the police. Petitioner was not prejudiced
from the failure of the post-conviction motion court not holding an evidentiary hearing.
Accordingly, deference should be given to the Missouri Court of Appeal's decision under 28
U.S.C. § 2254(d).
       As to the ineffective assistance of counsel claim, petitioner argues that the identification
procedures were unduly suggestive, and his appellate counsel was obliged to raise this claim
before the Missouri Court of Appeals because it would have required reversal. (Doc. 1, Ex. 2 at
1.) This Court disagrees.
       The Supreme Court has determined that the right to effective assistance of counsel arises
from the Sixth and Fourteenth Amendments. Strickland v. Washington, 466 U.S. 668 (1984).
Under Strickland, a petitioner is entitled to federal habeas corpus relief upon his showing that his
“counsel’s conduct so undermined the proper functioning of the adversarial process that the trial
cannot be relied on as having produced a just result.” Id. at 686.
       First, petitioner must demonstrate that counsel’s performance fell below an objective
standard of reasonableness. Id. at 687-88. There is a strong presumption that counsel has
rendered constitutionally effective assistance. Id. at 690; Blackmon v. White, 825 F.2d 1263,
1265 (8th Cir. 1987).       A petitioner must overcome “the presumption that, under the
circumstances, the challenged action might be considered sound trial strategy.” Strickland, 466
U.S. at 689. Counsel has “wide latitude … in making tactical decisions;” thus, “[j]udicial

                                                 7
 Case: 4:17-cv-02425-DDN Doc. #: 14 Filed: 07/22/20 Page: 8 of 9 PageID #: 772




scrutiny of counsel’s performance must be highly deferential.” Id. Counsel’s strategic choices
made after thorough investigation are virtually unchallengeable.         Id. at 690-91.     Further,
counsel’s decisions following reasonable, but less thorough investigation, are to be upheld to the
extent that they are supported by reasonable judgment. Id. A reviewing court must acknowledge
that “[e]ven the best criminal defense attorneys would not defend a particular client in the same
way.” Id. at 689-90; Boss v. Ludwick, 760 F.3d 805, 811 (8th Cir. 2014). Second, petitioner must
demonstrate actual prejudice by counsel’s deficient performance. Id. at 687. A reviewing court
“must ask if the defendant has met the burden of showing that the decision reached would
reasonably likely have been different absent the errors.” Id. at 696.
       Petitioner has not met his burden. Appellate counsel does not have a duty to raise every
possible issue asserted in the motion for a new trial on appeal. Mallet v. State, 769 S.W.2d 77,
84-85 (Mo. banc 1989) (citing Jones v. Barnes, 463 U.S. 745, 751-52 (1983)). “Experienced
advocates since time beyond memory have emphasized the importance of winnowing out weaker
arguments on appeal and focusing on one central issue if possible, or at most on a few key
issues.” Jones v. Barnes, 463 U.S. at 751-52.        Petitioner’s appellate counsel’s decision to
challenge only the trial court’s decision to allow petitioner to proceed pro se is entitled to the
presumption of effective assistance.
       Further, appellate counsel’s decision not to challenge the admissibility of eyewitness
identifications does not fall below an objective standard of reasonableness. The record does not
demonstrate that the police procedures used in conducting the photo arrays were unduly
suggestive. See State v. Harris, 483 S.W.3d 488, 492-493 (Mo. App. E.D. 2016) (“as long as no
one individual clearly stands out in the lineup, the law does not require exact conformity of
physical characteristics.”). The photographic lineup consisted of petitioner’s photograph and
those of five other males with similar features, skin color, and hairstyles as petitioner. (Doc. 1,
Ex. 8 at 3.) Before the two witnesses made their identifications, Detective Meyer informed both
witnesses that petitioner may or may not be in the lineup and they were not obligated to select
anyone. (Doc. 1, Ex. 9 at 4.) Detective Meyer also testified that he did not explicitly indicate to
either of the witnesses whom they should select in the photographic lineup. (Id. at 5.)
       Additionally, the eyewitness identifications were independently reliable.          The White
Castle employee identified petitioner by his “distinctive forehead,” which was not covered
during the robbery. (Id. at 4.) Meanwhile, upon observing petitioner exit the stolen van, the

                                                 8
 Case: 4:17-cv-02425-DDN Doc. #: 14 Filed: 07/22/20 Page: 9 of 9 PageID #: 773




neighbor recognized petitioner as someone who worked at a local store. (Id.) Thus, regardless of
whether the pretrial procedures were unduly suggestive, there is not a substantial likelihood that
the pretrial identifications were unreliable. See State v. Chambers, 234 S.W.3d 501, 513 (Mo.
App. E.D. 2007) (holding that identifications of defendant were not tainted when witnesses had
adequate bases for the identifications independent of the allegedly suggestive procedures).
         Even if the decision not to challenge the witness identifications fell below an objective
standard of reasonableness, petitioner has not demonstrated actual prejudice by appellate
counsel’s allegedly deficient performance. After Detective Meyer informed petitioner that there
was a surveillance video showing petitioner’s face, petitioner stated: “This is bullshit. I want to
go to court tonight. They couldn’t see my face. I had it covered.” (Doc. 13 at 16.) This self-
incriminating evidence, in addition to other corroborating circumstantial evidence, including that
Detective Meyer recognized petitioner was wearing the same distinctive shoes the suspect wore
in the surveillance footage, strongly supports the finding of guilt. Thus, petitioner has not met
his burden of showing that the decision reached would, with reasonable likelihood, have been
different absent the alleged errors.
         Because petitioner has not demonstrated actual prejudice or that appellate counsel’s
performance fell below an objective standard of reasonableness, petitioner’s ground 2 is without
merit.
                                         CONCLUSION
         For the reasons set forth above, the petition of Lance Murray for a writ of habeas corpus
is denied. Petitioner made no substantial showing that he was deprived of a constitutional right.
Therefore, a certificate of appealability is denied. 28 U.S.C. § 2253(c)(2). An appropriate
Judgment Order is issued herewith.


                                                      /s/ David D. Noce      l
                                              UNITED STATES MAGISTRATE JUDGE

Signed on July 22, 2020.




                                                 9
